DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of the Terminal Disclaimer covering US 10/566,552 approve 01/11/2022.
The cited reference is included in the IDS; therefore, no PTO-892 is attached.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the device of claim 13; the product of claim 18.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Koenen ( KO 2016/0158815) [ US 2017/0250353 is being relied upon as a direct English translation] teaches a metal complex containing a ligand shown below (page 19):


    PNG
    media_image1.png
    240
    188
    media_image1.png
    Greyscale


	Koenen fails to teach, suggest or offer guidance that would render it obvious to modify the above ligand to arrive at the limitations of the above independent claims.
Claims 1-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786